


Exhibit 10.32

 

[Execution]

 

AMENDMENT NO. 2

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”), dated as of October 19, 2010, is entered into by and among
Lerner New York, Inc., a Delaware corporation (“Lerner”), Lernco, Inc., a
Delaware corporation (“Lernco”), and Lerner New York Outlet, Inc., formerly
known as Jasmine Company, Inc., a Massachusetts corporation (“Lerner Outlet” and
together with Lerner and Lernco, collectively, “Borrowers” and individually each
a “Borrower”), the Lenders (as defined in the Loan Agreement), and Wells Fargo
Bank, National Association, a national banking association, successor by merger
to Wachovia Bank, National Association, in its capacity as agent for the Lenders
and the Bank Product Providers (in such capacity, “Agent”).

 

W I T N E S S E T H :

 

WHEREAS, Borrowers, New York & Company, Inc., a Delaware corporation, (“NY&Co”),
Lerner New York Holding, Inc., a Delaware corporation (“Parent”), Nevada
Receivable Factoring, Inc., a Nevada corporation (“Nevada Factoring”),
Associated Lerner Shops of America, Inc., a New York corporation (“Associated
Lerner”), and Lerner New York GC, LLC, an Ohio limited liability company
(“Lerner GC” and together with NY&Co, Parent, Nevada Factoring and Associated
Lerner, collectively, “Guarantors” and each a “Guarantor”), Lenders, Agent, Bank
of America, N.A., as successor by merger to LaSalle Business Credit, LLC, as
Agent for LaSalle Bank Midwest National Association, acting through its
division, LaSalle Retail Finance, in its capacity as documentation agent for
Lenders (in such capacity, “Documentation Agent”), have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) may make
loans and advances and provide other financial accommodations to Borrowers as
set forth in the Second Amended and Restated Loan and Security Agreement, dated
as of August 22, 2007, among Borrowers, Guarantors, Lenders, Agent and
Documentation Agent (as the same now exists and may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, the “Loan
Agreement”) and the other agreements, documents and instruments referred to
therein or any time executed and/or delivered in connection therewith or related
thereto, including this Amendment (all of the foregoing, together with the Loan
Agreement, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, being collectively
referred to herein as the “Financing Agreements”);

 

WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders make
certain amendments to the Loan Agreement and the other Financing Agreements, and
Agent and Lenders are willing to agree to such amendments, subject to the terms
and conditions contained herein; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the parties hereto desire to enter into this Amendment to evidence and
effectuate such amendments, subject to the terms and conditions and to the
extent set forth herein;

 

NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

 

Section 1.       Definitions.

 

1.1     Additional Definition.  Section 1 of the Loan Agreement is hereby
amended by adding the following definition:

 

“Lerner Outlet” shall mean Lerner New York Outlet, Inc., a Massachusetts
corporation, formerly known as Jasmine Company, Inc., and its successors and
assigns.

 

1.2     Amendments to Definitions.

 

(a)   All references to “Jasmine” in the Loan Agreement and the other Financing
Agreements are hereby redesignated to be “Lerner Outlet”.

 

(b)   All references to “Wachovia Bank, National Association”, as a Lender in
the Loan Agreement and the other Financing Agreements are hereby redesignated to
be “Wells Fargo Bank, National Association, successor by merger to Wachovia
Bank, National Association”.

 

(c)   All references to “Wachovia Capital Markets, LLC” in the Loan Agreement
and the other Financing Agreements are hereby redesignated to be “Wells Fargo
Bank, National Association”.

 

(d)   The definition of Agent in Section 1.6 of the Loan Agreement is hereby
replaced with the following:

 

“Agent” shall mean Wells Fargo Bank, National Association, a national banking
association, successor by merger to Wachovia Bank, National Association, in its
capacity as agent on behalf of Lenders pursuant to the terms hereof, and any
replacement or successor agent hereunder.

 

(e)   The definition of Borrowing Base in Section 1.20 of the Loan Agreement is
hereby replaced with the following:

 

“Borrowing Base” shall mean, at any time, the amount equal to:

 

(a)   the lesser of:

 

(i)            the amount equal to:

 

2

--------------------------------------------------------------------------------


 

(A)          the lesser of (1) the sum of (x) ninety percent (90%) of the Net
Amount of Eligible Sell-Off Vendors Receivables of Borrowers, plus (y) ninety
percent (90%) of the Net Amount of Eligible Damaged Goods Vendors Receivables of
Borrowers, and (2) $4,000,000, plus

 

(B)           ninety percent (90%) of the Net Amount of the Eligible Credit Card
Receivables of Borrowers, plus

 

(C)           the lesser of:

 

(1)           the Inventory Loan Limit or

 

(2)           the lesser of:

 

(y)           the sum of:

 

(i)             ninety percent (90%) multiplied by the sum of (A) the Value of
the Eligible Landed Inventory of Borrowers minus (B) the amount of shrinkage
and/or material variances in Inventory counts with respect to Eligible Landed
Inventory of Borrowers as determined by Agent, plus

 

(ii)            the lesser of (aa) the sum of (I) ninety percent (90%)
multiplied by the Landed Value of Eligible In-Transit Inventory of Borrowers,
plus (II) ninety percent (90%) multiplied by the Landed Value of Eligible
In-Transit LC Inventory of Borrowers, or (bb) $30,000,000, or

 

(z)            ninety percent (90%) (or ninety two and one-half percent (92.5%)
during the Seasonal Advance Period) of the Net Recovery Percentage applicable to
such categories of Inventory of Borrowers multiplied by the Value of such
Eligible Inventory of Borrowers as reflected on the most recent appraisal of the
Inventory received and accepted by Agent prior to the date of calculation, plus

 

(D)          one hundred percent (100%) of Eligible Cash Collateral; or

 

(ii)           the Revolving Loan Limit, minus,

 

(b)   the Reserves and the Bank Product Reserves.

 

Notwithstanding the foregoing, (a) as to Lerner Outlet, in no event will the
amount of Revolving Loans available exceed $7,000,000; provided, that, if Agent
determines that upon receipt of an appraisal delivered in accordance with
Section 7.3 of this Agreement which reflects that the Inventory of Lerner Outlet
is of the same type and quality of the Inventory of Lerner and Lernco, such
$7,000,000 sublimit shall no longer be effective, and (b) each of the
percentages specified in clauses (a)(i)(A) through (C) of this definition shall
be five percent (5%) less than the amounts set forth in such clauses until such
time as the Existing Term Loan and all Obligations related thereto are
indefeasibly paid and satisfied in full in immediately available funds.

 

3

--------------------------------------------------------------------------------


 

For purposes of this definition, the advance rates set forth in subparagraph
(a)(i)(C)(2) above will be subject to be decreased, upon Agent providing not
less than ten (10) Business Days prior telephonic or electronic notice only to
Borrowers, based on the results satisfactory to Agent of appraisals of the
Inventory conducted in accordance with Section 7.3 hereof and to be conducted on
a “going out of business sale” basis, net of liquidation expenses, at the
expense of Borrowers, conducted by appraisers acceptable to Agent.  For purposes
only of applying the Inventory Loan Limit, Agent may treat the then undrawn
amounts of outstanding Letter of Credit Accommodations for the purpose of
purchasing Eligible Inventory as Revolving Loans to the extent Agent is in
effect basing the issuance of the Letter of Credit Accommodations on the Value
of the Eligible Inventory being purchased with such Letter of Credit
Accommodations.  In determining the actual amounts of such Letter of Credit
Accommodations to be so treated for purposes of the sublimit, the outstanding
Revolving Loans and Reserves shall be attributed first to any components of the
lending formulas set forth above that are not subject to such sublimit, before
being attributed to the components of the lending formulas subject to such
sublimit.  The amounts of Eligible Inventory shall be determined based on the
lesser of the amount of Inventory set forth in the general ledgers of Borrowers
or the perpetual inventory records maintained by Borrowers.  Agent shall have
the right to establish Reserves against or sublimits in the Borrowing Base in
such amounts and with respect to such matters as Agent in its sole discretion
shall deem necessary or appropriate, at all times and after Agent has completed
its updated field audits, examinations and appraisals of the Collateral;
provided, however, that, so long as an Availability Compliance Period does not
exist, Agent shall only give to Borrowers ten (10) Business Days’ telephonic or
electronic notice if (a) Agent establishes Reserves relating to new categories
of Reserves, (b) Agent changes the methodology of calculating Reserves, or
(c) Agent establishes sublimits in the Borrowing Base.  The foregoing
notwithstanding, in the event Agent is required to establish Reserves to
preserve or protect or maximize the value of the Collateral, Agent shall only
provide Borrowers with notice at the time such Reserve is established.

 

(f)    The definition of New Term Agent in Section 1.138 of the Loan Agreement
is hereby replaced with the following:

 

“New Term Loan Agent” shall mean Wells Fargo Bank, National Association, a
national banking association, successor by merger to Wachovia Bank, National
Association or such other financial institution reasonably acceptable to Agent,
in its capacity as administrative agent acting for and on behalf of the New Term
Loan Lenders pursuant to the New Term Loan Agreement and any replacement or
successor agent thereunder.

 

(g)   The definition of Prime Rate in Section 1.160 of the Loan Agreement is
hereby replaced with the following:

 

“Prime Rate” shall mean the rate from time to time publicly announced by Wells
Fargo Bank, National Association, or its successors, as its prime rate, whether
or not such announced rate is the best rate available at such bank.

 

(h)   The definition of “Issuing Bank” in Section 1.102 of the Loan Agreement is
hereby replaced with the following:

 

4

--------------------------------------------------------------------------------


 

“Reference Bank” shall mean Wells Fargo Bank, National Association, or such
other bank as Agent may from time to time designate.

 

(i)    The definition of Wachovia in Section 1.203 of the Loan Agreement is
hereby replaced with the following:

 

“Wells” shall mean Wells Fargo Capital Finance, LLC, a national banking
association, successor by merger to Wachovia Bank, National Association, in its
individual capacity, and its successors and assigns.

 

(j)    The definition of Wachovia in Section 1.203 of the Loan Agreement is
hereby replaced with the following:

 

“Wells Fargo” shall mean Wells Fargo Bank, National Association, a national
banking association, successor by merger to Wachovia Bank, National Association,
in its individual capacity, and its successors and assigns.

 

1.3     Interpretation.  All capitalized terms used herein and not defined
herein shall have the meanings given to such terms in the Loan Agreement.

 

Section 2.       Perfection of Security Interest.  Section 5.2(b) of the Loan
Agreement is hereby amended by deleting the reference to “Wachovia Bank,
National Association” and replacing it with “Wells Fargo Bank, National
Association”.

 

Section 3.       Sale of Assets.  Section 9.7(b)(x) of the Loan Agreement is
hereby replaced with the following: “[Intentionally Omitted].”

 

Section 4.       Notices.  The notice information of Agent set forth in
Section 14.3 of the Loan Agreement and in any of the other Financing Agreements
is hereby with the following:

 

“If to Agent:

Wells Fargo Bank, National Association, as Agent

 

One Boston Place, 19th Floor

 

Boston, Massachusetts 02108

 

Attention: Portfolio Manager- Lerner New York, Inc.

 

Telephone No.: (617) 854-7238

 

Telecopy No.: (617) 523-4027”

 

Section 5.       Lerner Outlet.  Borrowers have not been including any assets of
Jasmine in the Borrowing Base and have not requested that Lenders make any Loans
to Jasmine.  Borrowers have informed Agent that Jasmine has changed its name to
Lerner New York Outlet, Inc. and that Lerner Outlet will be including Eligible
Accounts and Eligible Inventory in the Borrowing Base that are of the same type
or category and quality as are presently included as Eligible Accounts or
Eligible Inventory of Lerner and Lernco. Borrowers and Guarantors acknowledge
that Agent may conduct a field exam or require an appraisal or an update to any
existing appraisal with respect to the Eligible Accounts and Eligible Inventory
of Lerner Outlet.

 

5

--------------------------------------------------------------------------------


 

Section 6.       Conditions Precedent.  Concurrently with the execution and
delivery hereof, and as a further condition to the effectiveness of this
Amendment and the agreement of Agent to the modifications and amendments set
forth in this Amendment, each of the following conditions precedent, in a manner
satisfactory to Agent:

 

6.1     Agent shall have received, in form and substance satisfactory to Agent,
an executed copy of an original or executed original counterparts of this
Amendment by electronic mail or facsimile (with the originals to be delivered
within five (5) Business Days after the date hereof), duly authorized, executed
and delivered by each Borrower, Guarantor and Required Lenders; and

 

6.2     as of the date of this Amendment, no Default or Event of Default shall
exist or shall have occurred and be continuing.

 

Section 7.       Additional Representations, Warranties and Covenants.  Each
Borrower and Guarantor represents, warrants and covenants with, to and in favor
of Agent as follows, which representations, warranties and covenants are
continuing and shall survive the execution and delivery hereof, the truth and
accuracy of, or compliance with each, together with the representations,
warranties and covenants in the other Financing Agreements, being a condition of
the effectiveness of this Amendment and a continuing condition of the making or
providing of any Revolving Loans or Letters of Credit by Agent and Lenders to
Borrowers:

 

7.1     This Amendment and each other agreement or instrument to be executed and
delivered by Borrowers or Guarantors hereunder have been duly authorized,
executed and delivered by all necessary action on the part of Borrowers and
Guarantors which is a party hereto and thereto and, if necessary, their
respective stockholders, and is in full force and effect as of the date hereof,
as the case may be, and the agreements and obligations of Borrowers or
Guarantors, as the case may be, contained herein and therein constitute legal,
valid and binding obligations of Borrowers and Guarantors, as the case may be,
enforceable against them in accordance with their terms.

 

7.2     All of the representations and warranties set forth in the Loan
Agreement as amended hereby, and the other Financing Agreements, are true and
correct in all material respects after giving effect to the provisions of this
Amendment, except to the extent any such representation or warranty is made as
of a specified date, in which case such representation or warranty shall have
been true and correct as of such date.

 

7.3     Borrowers and Guarantors are not required to obtain any consents,
waivers or approvals to the transactions contemplated by this Amendment from any
other Person with respect to any agreement, mortgage, instrument with any other
Person to which any Borrower or Guarantor is a party or may be bound.

 

7.4     Borrowers and Guarantors have delivered to Agent (a) a true and correct
copy of the amendment to articles of incorporation of Lerner Outlet, as filed
and recorded with the Secretary of State of the Commonwealth of Massachusetts
reflecting the change of name of Jasmine Company, Inc. to Lerner New York
Outlet, Inc. as certified by such Secretary of State, and (b) evidence, in form
and substance satisfactory to Agent, that Lerner Outlet has filed an amendment

 

6

--------------------------------------------------------------------------------


 

to each of its certificates of authority to business as a foreign corporation in
all of the jurisdictions in which Lerner Outlet has qualified to do business as
a foreign corporation.

 

7.5     As of the date hereof, Borrowers and Guarantors hereby represent and
warrant that no liens, claims, mortgages, pledges, security interests,
encumbrances or charges of any kind or nature have been incurred or exist on any
of the assets and properties of Lerner Outlet, other than those permitted under
the Loan Agreement.

 

7.6     Within thirty (30) days after the date hereof, Borrowers shall have
delivered to Agent evidence, in form and substance satisfactory to Agent, that
Borrowers have taken all steps necessary to preserve or protect the security
interest or lien of Agent in any of the assets or property of Lerner Outlet,
including, without limitation, (a) any filings with the United States Patent and
Trademark Office to reflect the change of name of Jasmine Company, Inc. to
Lerner New York Outlet, Inc. of any trademarks owned by Lerner Outlet, and
(b) arranging for a Credit Card Acknowledgment to be delivered to Bank of
America, N.A. with respect to the credit processing services provided in
connection with Credit Card Receivables arising from payments by customers using
MasterCard or VISA bank credit or debit cards.  If requested by Agent, Borrower
shall deliver to Agent promptly any changes to the stock certificates or stock
powers previously delivered to Agent to reflect the change of name of Jasmine
Company, Inc. to Lerner New York Outlet, Inc.

 

7.7     No Default or Event of Default exists or has occurred and is continuing
as of the date of this Amendment.

 

Section 8.       Acknowledgments by Guarantors.  Each Guarantor hereby expressly
and specifically ratifies, restates and confirms the terms and conditions of the
Amended and Restated Guarantee, dated August 22, 2007, by Guarantors in favor of
Agent and Lenders, as heretofore amended, modified, supplemented, extended,
renewed, restated or replaced, the “Guarantee”), in favor of Agent and Lenders
and its liability for all of the Guaranteed Obligations (as defined in the
Guarantee), and all other obligations, liabilities, agreements and covenants
thereunder. Each Guarantor hereby acknowledges, confirms and agrees that as of
the date hereof and after giving effect to the terms of this Amendment, the
Guarantee guaranteeing the payment and performance of all Obligations of
Borrowers are in full force and effect.

 

Section 9.       Effect of this Amendment.  This Amendment constitutes the
entire agreement of the parties with respect to the subject matter hereof, and
supersedes all prior oral or written communications, memoranda, proposals,
negotiations, discussions, term sheets and commitments with respect to the
subject matter hereof. Except as expressly provided herein, no other changes or
modifications to the Loan Agreement or any of the other Financing Agreements, or
waivers of or consents under any provisions of any of the foregoing, are
intended or implied by this Amendment, and in all other respects the Financing
Agreements are hereby specifically ratified, restated and confirmed by all
parties hereto as of the effective date of this Amendment.  The applicable
provisions of this Amendment and the Loan Agreement shall be read and
interpreted as one agreement. To the extent that any provision of the Loan
Agreement or any of the other Financing Agreements conflicts with any provision
of this Amendment, the provision of this Amendment shall control.

 

7

--------------------------------------------------------------------------------


 

Section 10.     Further Assurances.  Borrowers and Guarantors shall execute and
deliver such additional documents and take such additional action as may be
reasonably requested by Agent to effectuate the provisions and purposes of this
Amendment.

 

Section 11.     Governing Law. The validity, interpretation and enforcement of
this Amendment in any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise shall be governed
by the internal laws of the State of New York, without regard to any principle
of conflict of laws or other rule of law that would result in the application of
the law of any jurisdiction other than the State of New York. Without in any way
limiting the foregoing, the parties elect to be governed by New York law in
accordance with, and relying on (at least in part), Sections 5-1401 and 5-1402
of the General Obligations Law of the State of New York.

 

Section 12.     Binding Effect. This Amendment shall be binding upon and inure
to the benefit of each of the parties hereto and their respective successors and
assigns.

 

Section 13.     Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original
but all of which when taken together shall constitute one and the same
instrument.  In making proof of this Amendment, it shall not be necessary to
produce or account for more than one counterpart hereof signed by each of the
parties hereto.  This Amendment may be executed and delivered by telecopier (or
other electronic transmission of a manually executed counterpart) with the same
force and effect as if it were a manually executed and delivered counterpart. 
Any party delivering an executed counterpart of this Amendment by telecopier (or
other electronic transmission of a manually executed counterpart) shall also
deliver an original executed counterpart of this Amendment, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment as to such party or any
other party.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on the day and year first written.

 

 

 

BORROWERS:

 

 

 

 

 

LERNER NEW YORK, INC.

 

 

 

 

 

By:

/s/ Sheamus Toal

 

 

 

 

 

Title:

EVP, Chief Financial Officer, Treasurer and Secretary

 

 

 

 

 

LERNCO, INC.

 

 

 

 

 

By:

/s/ Sheamus Toal

 

 

 

 

 

Title:

President

 

 

 

 

 

LERNER NEW YORK OUTLET, INC.

 

 

 

 

 

By:

/s/ Sheamus Toal

 

 

 

 

 

Title:

EVP, Chief Financial Officer and Treasurer

 

 

 

ACKNOWLEDGED AND AGREED TO:

 

 

 

 

 

GUARANTORS

 

 

 

 

 

NEW YORK & COMPANY, INC.

 

 

 

 

 

By:

/s/ Sheamus Toal

 

 

 

 

 

Title:

EVP, Chief Financial Officer

 

 

 

 

 

LERNER NEW YORK HOLDING, INC.

 

 

 

 

 

By:

/s/ Sheamus Toal

 

 

 

 

 

Title:

EVP, Chief Financial Officer

 

 

 

 

 

NEVADA RECEIVABLE FACTORING, INC.

 

 

 

 

 

By:

/s/ Sheamus Toal

 

 

 

 

 

Title:

President and Chief Financial Officer

 

 

 

[Signature Page to Amendment No. 2 to Second
Amended and Restated Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

ASSOCIATED LERNER SHOPS OF AMERICA, INC.

 

 

 

 

 

By:

/s/ Sheamus Toal

 

 

 

 

 

Title:

Assistant Secretary

 

 

 

 

 

LERNER NEW YORK GC, LLC

 

 

 

 

 

By:

/s/ Sheamus Toal

 

 

 

 

 

Title:

Treasurer

 

 

 

 

 

AGENT and LENDERS



WELLS FARGO BANK, NATIONAL ASSOCIATION, successor by merger to Wachovia Bank,
National Association, as Agent and a Lender

 

 

 

 

 

By:

/s/ Danielle Baldinelli

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Matt Potter

 

 

 

 

 

Title:

Vice President

 

 

 

[Signature Page to Amendment No. 2 to Second

Amended and Restated Loan and Security Agreement]

 

--------------------------------------------------------------------------------
